Citation Nr: 0900545	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins of the right leg, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for polycythemia.

3.  Entitlement to service connection for depression with 
panic attacks.

4.  Entitlement to service connection for a disorder 
manifested by night sweats.

5.  Entitlement to service connection for a disorder 
manifested by fatigue.

6.  Entitlement to service connection for a disorder 
manifested by shortness of breath.

7.  Entitlement to service connection for varicocele of the 
left testicle.

8.  Entitlement to service connection for scrotum disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefits sought on 
appeal.  The veteran testified before the undersigned at a 
hearing held at the RO in March 2008.  Although his 
accredited representative was unable to attend the above 
hearing, the veteran waived any right to have the 
representative present.
 
The Board notes that although the veteran, on his VA Form 9 
submitted in January 2006, purported to limit his appeal to 
the issues concerning entitlement to service connection, in 
an April 2006 statement (and still within one year of the 
June 2005 rating decision which granted a 10 percent 
evaluation for right leg varicose vein disability) the 
veteran continued to present argument concerning the severity 
of the varicose veins affecting the right lower extremity.  
The Board accepts the April 2006 statement as a Substantive 
Appeal as to the matter of entitlement to an increased 
disability rating for right leg varicose veins.

In a January 2006 statement, the veteran raised the issue of 
service connection for post-traumatic stress disorder (PTSD).  
The RO has not developed the psychiatric disorder claim 
appealed by the veteran as including the matter of PTSD, and 
the Board notes that PTSD has a regulation which specifies 
additional evidentiary requirements not applicable to claims 
for other psychiatric disorders.  For the above reasons, the 
Board will refer to the RO the matter of service connection 
for PTSD for appropriate action.

On his December 2004 claim, the veteran requested service 
connection for birth defects of a child or children who did 
not survive birth.  In an October 2005 correspondence the RO 
informed him that the benefit he was seeking was not 
recognized by the current law pertaining to veteran's 
benefits.  At his hearing before the undersigned, the veteran 
indicated that he did not wish to pursue the referenced 
claim.

The issues of service connection for varicocele of the left 
testicle and for scrotum disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's varicose veins of the right leg are 
manifested by intermittent edema, and by aching and fatigue 
after prolonged standing or walking which is relieved by 
elevation and compression hosiery, but not by persistent 
edema, eczema or ulceration.

2.  The veteran was not exposed to herbicides during service.

3.  The veteran's polycythemia did not originate in service 
or until many years thereafter, and is not otherwise 
etiologically related to service.

4.  The veteran's depression and panic attacks did not 
originate in service or until many years thereafter, and are 
not otherwise etiologically related to service.

5.  The veteran's night sweat disorder did not originate in 
service or until many years thereafter, and is not otherwise 
etiologically related to service.

6.  The veteran's fatigue disorder did not originate in 
service or until many years thereafter, and is not otherwise 
etiologically related to service.

7.  The veteran's shortness of breath disorder did not 
originate in service or until many years thereafter, and is 
not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.104, Diagnostic 
Code 7120 (2008). 

2.  Polycythemia was not incurred in or aggravated by active 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  Depression with panic attacks was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

4.  A disorder manifested by night sweats was not incurred in 
or aggravated by active service, nor may service connection 
be presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

5.  A disorder manifested by fatigue was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

6.  A disorder manifested by shortness of breath was not 
incurred in or aggravated by active service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated notice in a January 2005 as to the service 
connection claims, except for notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection is granted for his claimed 
disorders.  He was provided with notice as to those latter 
two matters in a November 2007 communication.  In any event, 
and as will be discussed in further detail below, service 
connection is not warranted for polycythemia, depression with 
panic attacks, or disorders manifested by night sweats, 
fatigue, or shortness of breath.  Consequently, the failure 
to advise him of the referenced two elements can not 
prejudice him.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that any error in a Veterans Claims 
Assistance Act notice should be presumed prejudicial, and 
that VA has the burden of rebutting this presumption).

With respect to the increased rating claim, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
clarified VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the veteran 
that, to substantiate a claim, he or she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board acknowledges that the January 2005 correspondence 
did not provide the type of notice now required by Vasquez-
Flores.  The Board finds, however, that the veteran has 
demonstrated actual notice of the information and evidence 
necessary to substantiate his claim.  He has repeatedly 
referenced the impact of his disorder on his work activities.  
Moreover, at his hearing before the undersigned the veteran 
indicated that he understood the pertinent rating criteria 
previously provided to him by the RO.  He also indicated that 
he did not wish further delay of the case for the purpose of 
providing him with a notice letter responsive to the 
requirements of Vasquez-Flores.  Given the above, the Board 
finds that the veteran is well aware of the information and 
evidence needed to substantiate his claim in light of 
Vazquez-Flores.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran has completed an authorization form 
for Dr. M. Pace, the Gadsen Regional Hospital, the Grimes 
Clinic, and the Boaz Albertville Medical Center.  With 
respect to the latter three facilities, the veteran did not 
adequately identify their locations.  He was advised by VA of 
this deficiency, but has not provided the missing 
information.  See 38 U.S.C.A. § 5103A(b) (VA will make 
reasonable efforts to obtain relevant records the claimant 
adequately identifies to VA).  As to Dr. Pace, the record 
shows that the RO did not attempt to contact that provider.  
Notably, however, the veteran does not contend that records 
from Dr. Pace would contain evidence suggesting a link 
between any current disorder and service.  The veteran 
himself has specifically testified that no physician has 
linked his current disorders to service, and he contends that 
the disorders first manifested no earlier than the mid-1990s.  
Given the above, the Board finds that records from Dr. Pace 
(which in any event would only reflect treatment starting in 
the 1980s) are not relevant to the matters addressed herein, 
and need not be obtained in order to fairly adjudicate the 
claims.  38 U.S.C.A. § 5103A.

The record shows that the veteran has not been examined in 
connection with his service connection claims.  The Board 
finds, however, that under the circumstances present in this 
case, a medical opinion addressing service connection is not 
necessary.  In this regard, the Board notes that a VA 
examination or opinion is necessary where there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the service treatment records are silent for 
any reference to polycythemia, depression, panic attacks, 
night sweats, fatigue or shortness of breath.  The available 
service personnel records do not show that he was exposed to 
herbicides in service.  He has submitted documents showing 
that he did visit the demilitarized zone (DMZ) in Korea, but 
which do not suggest he was present during any spraying 
operations, and the Board points out that his infantry 
division is not one of the divisions recognized by the 
Department of Defense as having been present at the DMZ 
during spraying operations.  The Board also points out that 
there is no law or regulation establishing a presumption of 
exposure to herbicides from mere visitation at the DMZ. 

Nor is there any post-service evidence of such problems until 
more than two decades after service.  Although the veteran 
was a medical corpsman in service and currently works as a 
nurse anesthetist, he does not contend that the above 
conditions were present in service or prior to the mid-1990s.  
Rather, he contends that it is possible his claimed disorders 
resulted from exposure to herbicides in service because such 
herbicides are known to have latent effects.  As already 
indicated, the evidence does not show he was exposed to 
herbicides.  Even assuming such exposure, however, the Board 
finds that the veteran's training as a nurse anesthetist does 
not render him competent to opine as to the epidemiological 
effects of herbicides.  See Black v. Brown, 10 Vet. App. 279 
(1997).  The Board points out that extensive studies have 
been undertaken to determine conditions associated with 
herbicide exposure, none of which have suggested that the 
disorders at issue are among those conditions.  See 72 Fed. 
Reg. 32,395 (2007).

In short, there is no evidence of polycythemia, depression, 
panic attacks, night sweats, fatigue or shortness of breath 
in service or until many years after service, and no 
competent evidence linking such disorders to service.  
Consequently, a VA examination is not necessary in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


B.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected varicose veins of the right leg.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Factual Background

Service connection for varicose veins of the right leg was 
granted in December 1970; the disorder was evaluated as 
noncompensably disabling.  The evaluation was increased to 10 
percent in June 2005.  Other than for the assignment of a 
temporary total rating effective for June 13, 2006 to July 
31, 2006, the 10 percent evaluation has remained in effect 
since that time.

At a December 2004 Agent Orange protocol examination, 
physical examination showed the absence of edema or abnormal 
gait.  Sensation in the right leg was normal.

The veteran attended a VA examination in May 2005.  He 
reported working as a nurse anesthetist, and indicated that 
he was able to alternate sitting and standing to alleviate 
his varicose veins.  He explained that he propped his legs up 
when possible.  He indicated that his leg was more swollen by 
the end of the day, and that he used a compression hose and 
analgesics for relief.  He indicated that he exercised 
regularly, and performed outdoor activities on his land.  He 
explained that his varicose veins did not impede his work, 
but that he did experience fewer problems on the weekends.  
His current complaints included right leg aching and fatigue, 
without stinging or burning.  He denied any leg symptoms when 
resting, or any peripheral swelling in the morning.

Physical examination showed the presence of superficial 
spider veins on the medial aspect of the shin bone.  There 
were varicose veins located at the medial and anterior right 
lower leg, extending from the knee to the ankle.  There were 
no ulcerations or stasis changes, and no edema.  His 
peripheral pulses were good.

On file are private medical records for January 2006 to June 
2006, which document complaints of right leg pain and 
swelling with prolonged walking or standing.  The veteran 
indicated that the symptoms were worse at the end of the day, 
and were alleviated by elevation and exercise.  Physical 
examination showed the presence of distended veins, with 
multiple telangiectasia groupings and discoloration.  There 
were no open lesions.  Venous duplex testing revealed severe 
reflux in the right leg with multiple incompetent 
perforators, but no evidence of thrombus.  On June 13, 2006, 
the veteran underwent excision of varicose veins and ligation 
of perforators in the greater saphenous system, as well as 
phlebectomy of varicosities of saphenous tributaries.  He 
underwent the surgery in light of the presence of varicose 
veins with incompetent perforators and communicators, with 
inflammation and severe stasis dermatitis. 

During his May 2006 hearing before a Decision Review Officer, 
and his March 2008 hearing before the undersigned, the 
veteran testified that he continued to work as a nurse 
anesthetist.  He explained that he was on his feet at work 
for most of the day, and was concerned about the effect of 
the disorder on his job.  He indicated that he experienced 
tenderness and pain in the right leg, and had limited walking 
ability toward the end of the day due to pain and swelling.  
He indicated that he used a compression hose, but denied 
experiencing any persistent swelling.

At VA examination in September 2007, the veteran complained 
of fatigue, a heavy feeling, and swelling affecting the right 
leg experienced with the progression of the day.  He 
explained that by the end of the work week he experienced 
significant discomfort in his leg with symptoms including 
paresthesia, swelling, and tightness.  He reported 
experiencing throbbing pain at night.  The veteran indicated 
that he continued to work on a regular basis as a nurse 
anesthetist, and was able to sit or stand and to prop his leg 
up for the alleviation of his leg symptoms.  The veteran 
indicated that he had changed jobs from an in-hospital 
setting to a surgery center in order to accommodate his need 
to prop up the leg.  He denied any recurrent cellulitis, 
superficial thrombophlebitis, or deep venous 
thrombophlebitis.  He indicated that he used no medication 
other than a non-prescription moisturizing cream, and used a 
stocking for support.  He reported that following prolonged 
walking or standing he would experience increased symptoms of 
right leg tightness, paresthesias, fatigue and swelling, but 
that the swelling would diminish at night.  

Physical examination showed that he did not evidence edema of 
any type.  There was loss of hair at the sock line, with no 
other trophic changes, and no evidence of venostasis.  There 
were no abnormal skin changes or color, and his skin 
temperature was normal.  He evidenced no ulcers, eczema, or 
changes in pigmentation.  Two varicosities were present, as 
well as some scattered spider veins.  He reported 
experiencing tenderness to palpation in the anterior tibial 
area and medial ankle area.

Analysis

The RO evaluated the veteran's varicose veins of the right 
leg as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under that Code, a 10 percent 
evaluation is warranted for varicose veins that are 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation requires 
persistent edema which is not completely relieved by 
elevation of the extremity, whether or not there is beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
assigned when varicose veins cause persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.

After review of the evidence of record, the Board concludes 
that the veteran's right varicose vein disorder is most 
consistent with the criteria for a 10 percent evaluation than 
with the criteria for a higher evaluation.  In this regard 
the evidence shows that the veteran experiences swelling in 
his leg, but not on a persistent basis; he describes edema 
occurring as the day progresses, with alleviation by 
elevation of his leg, and resolution at night.  No edema has 
been observed on multiple physical examinations of the 
veteran.  

Although at one point the veteran was noted to have stasis 
pigmentation, as already discussed he has no accompanying 
persistent edema.  Nor has he developed eczema or ulceration 
in connection with his disorder.

In short, the evidence shows that his varicose vein disorder 
is manifested by intermittent edema, with aching and fatigue 
after prolonged standing or walking, with relief of symptoms 
by elevation and by compression hosiery.  These disability 
picture accords precisely with the criteria for a 10 percent 
evaluation, and the evidence does not demonstrate findings 
supportive of assignment of a higher rating.  Accordingly, a 
rating higher than 10 percent for varicose veins of the right 
leg is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran reports that he has changed jobs 
in order to accommodate his need to alleviate his symptoms at 
work.  Notably, however, he has neither contended nor adduced 
evidence suggesting interference of his disorder with his 
employment, including through absences from work.  The 
veteran has consistently reported that he was able to find 
time to elevate his leg, and has not suggested even that 
changing jobs placed him at an occupational or financial 
disadvantage.  He apparently maintains an active lifestyle 
despite his varicose vein disorder.
 
Given that the veteran has been employed on a consistent 
basis, with no report of an adverse impact of the varicose 
vein disorder on his employment, the Board finds that the 
evidence does not show marked interference of the disorder 
with his employment.

In addition, there is no evidence that the varicose vein 
disorder has necessitated frequent periods of 
hospitalization.  He underwent one surgery in June 2006 (with 
the only previous surgery occurring many years before his 
claim was filed), and he has already been compensated for 
that through assignment of a temporary total rating.  Nor is 
there evidence that the manifestations of the disability are 
unusual or exceptional.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly has reviewed the record to determine if a 
rating higher than 10 percent was warranted for any discrete 
period of time.  See Hart, supra.  The evidence has 
consistently shown that any associated edema is non-
persistent in nature, and alleviated by supporting hosiery 
and rest.  The Board finds that there is no basis on which to 
assign a rating higher than 10 percent during any period 
involved in this appeal.



C.  Service Connection Claims

Factual Background

The veteran contends in statements that his depression 
originates from exposure to herbicides.  He contends that his 
polycythemia, panic attacks, night sweats and fatigue, all of 
which began no earlier than 1994, originated from exposure to 
herbicides.  He contends that he developed shortness of 
breath beginning in 1993 from exposure to herbicides, or from 
exposure to asbestos while stationed at the Ft. Lewis 
hospital in proximity to heating pipes.

Service treatment records are silent for any reference to 
polycythemia, depression, panic attacks, night sweats, 
fatigue or shortness of breath.

Service personnel records show that the veteran served in 
Korea with the 2nd Battalion of the 9th Infantry.  He served 
as a medical corpsman.

The veteran has submitted passes issued to him in November 
1968, and authorizing his access to certain portions of the 
DMZ.  He has also submitted a certificate awarding him the 
"Imjin Scout insignia" for participation in "operational 
missions along the [DMZ], Korea" in March 1968.

At a December 2004 Agent Orange protocol examination, the 
veteran reported that he was hospitalized 1994 for panic 
attacks, fatigue, and night sweats, and that later he was 
diagnosed with depression.  He reported experiencing 
shortness of breath and fatigue.  Physical examination showed 
that his skin was normal.  His lungs were clear.  Mental 
status examination revealed no abnormalities.  The examiner 
diagnosed the veteran as having panic attacks; and status 
post phlebotomies for polycythemia which began in 2004.

During his May 2006 hearing before a Decision Review Officer, 
and his March 2008 hearing before the undersigned, the 
veteran testified that he did not know the etiology of the 
polycythemia first diagnosed in 2000, but believed it could 
be due to herbicides because such exposure was known to 
involve the latent development of symptoms.  He testified 
that his night sweats, fatigue, depression and panic attacks 
were all first manifested in 2000, and were probably related 
to herbicide exposure.  He explained that his shortness of 
breath was also due to herbicide exposure, although he denied 
experiencing any actual pulmonary disorder; he explained that 
most of his claimed symptoms were probably ultimately due to 
the depressive disorder.  He testified that no physician has 
related any of his disorders to herbicide exposure.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, amended 38 U.S.C.A. § 
1116 to provide a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era.  
No such presumption of exposure has been established for any 
area outside of Vietnam.

In cases involving asbestos exposure, there is no specific 
statutory or regulatory guidance.  VA has, however, 
established several guidelines for compensation claims based 
on asbestos exposure.  See M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite, Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease. 

The service treatment records are negative for any complaints 
or findings of polycythemia, depression, panic attacks, night 
sweats, fatigue or shortness of breath, and there is no 
evidence of the referenced disorders until more than 20 years 
after service.  This is not in dispute.  The veteran instead 
contends that he was exposed to herbicides (and in the case 
of shortness of breath, to asbestos) in service, and that 
this exposure is responsible for his claimed disorders.  

The Board finds that the evidence as a whole shows he was not 
exposed to herbicides in service.  In this regard the Board 
points out that although he did visit the DMZ in March 1968 
(as indicated by the Imjin Scout certificate), and probably 
visited select parts of the DMZ in November 1968 (as 
indicated by his passes), the evidence does not show that he 
visited the DMZ during herbicide-spraying operations.  The 
veteran does not contend that he witnessed any such 
operations, only that Koreans would bring him dead birds and 
other animals to look at, at that in retrospect he believed 
the animals must have died from exposure to herbicides.  The 
personnel records show he was attached to an infantry unit, 
but not to one recognized by the Department of Defense as 
exposed to herbicides during service at the DMZ (namely the 
2nd or 7th Infantry).  As already mentioned, service at the 
DMZ does not, in and of itself, confer a presumption of 
exposure to herbicides.  Given the veteran's unit assignment 
and the lack of any other evidence suggesting he was present 
during herbicide application operations, the Board finds he 
was not exposed to herbicides in service.

In short, there is no evidence of polycythemia, depression, 
panic attacks, night sweats, fatigue or shortness of breath 
in service or until decades thereafter, and no competent 
evidence linking those disorders to service.  The only 
evidence suggesting such a link consists of the statements of 
the veteran himself.  He asserts that his depression and 
panic attacks are related to herbicide exposure and to fears 
about landmines in service, although he acknowledges that his 
psychiatric problems began decades later.  He argues that his 
polycythemia, night sweats and fatigue are related to 
herbicide exposure, but again acknowledges that they 
originated decades after service.  He contends that his 
shortness of breath is due to herbicides exposure or to 
asbestosis exposure.  

As already indicated, the veteran was not exposed to 
herbicides in service.  As to the shortness of breath claim, 
even assuming he was exposed to asbestos, the veteran himself 
admits that he has never been diagnosed with a pulmonary 
disorder.  Moreover, the Board points out that although he is 
a nurse anesthetist, this does not, in the Board's opinion, 
qualify him to opine on matters clearly outside his area of 
medical training, experience and expertise (namely 
anesthesiology).  See Black, Supra.  In short, the Board 
finds the veteran is not competent to medically link his 
disorders to service, including to any asbestos exposure 
therein.

The Board notes that even if the veteran was exposed to 
herbicides, none of his claimed disorders are diseases that 
are subject to presumptive service connection on an herbicide 
basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
veteran would not be precluded, however, from proving that 
his claimed disabilities resulted from exposure to herbicides 
in service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this case, however, no physician has 
suggested such a relationship, and the veteran has indicated 
that none of his physicians has told him of such a 
relationship.  In essence, the only evidence suggesting such 
a relationship consists of the statements and testimony of 
the veteran himself.  As already indicated, the Board finds 
his training as a nurse anesthetist does not qualify him to 
opine on matters outside his area of expertise, including as 
to the epidemiological effects of herbicides.  The Board also 
points out that the National Academy of Sciences has 
undertaken a comprehensive study of the effects of 
herbicides, and has not found a statistically significant 
correlation between herbicide exposure and the development of 
the veteran's claimed disorders.  See 72 Fed. Reg. 32,395 
(2007).  The veteran himself does not specifically indicate 
otherwise; he argues only that since the latent effects of 
herbicide exposure are not completely known, it is possible 
such exposure caused his disorders.  The mere possibility 
that in the future a correlation might be found is 
insufficient to even place the matter in equipoise.
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims of service connection for 
polycythemia, depression with panic attacks, and disorders 
manifested by night sweats, fatigue, and shortness of breath.  
Service connection for those disorders is denied.


ORDER

An evaluation in excess of 10 percent for varicose veins of 
the right leg is denied.

Service connection for polycythemia is denied.

Service connection for depression with panic attacks is 
denied.

Service connection for a disorder manifested by night sweats 
is denied.

Service connection for a disorder manifested by fatigue is 
denied

Service connection for a disorder manifested by shortness of 
breath is denied.


REMAND

The veteran contends that in service, his scrotum was impaled 
by a sharp stick while he was walking along the DMZ; he 
indicated that he was treated for the injury at the 
dispensary.  He also contends that the varicocele he 
developed on his left testicle in 1993 was either related to 
the impaling, or was caused or chronically worsened by his 
service-connected varicose vein disorder.

Service treatment records show that at his enlistment, the 
veteran presented with a hernia scar; he reported that in 
1963, he underwent an operation to repair a hernia and to 
descend his testes.  The records are otherwise silent for any 
genitourinary complaints or findings.

A medical statement received in November 1970 indicates that 
genitourinary examination revealed the veteran's testes to be 
small, with no evidence scrotal abnormalities.

During his May 2006 hearing before a Decision Review Officer, 
and his March 2008 hearing before the undersigned, the 
veteran testified that he impaled his scrotum in service, and 
that although the injury healed, the vessels were compromised 
and led to the necessity of surgery in 1985.

At a December 2004 Agent Orange protocol examination, 
physical examination showed that the veteran had a right 
testicle prosthesis.  The examiner diagnosed the veteran as 
having right testicle prosthesis 1985, from trauma in service 
with resulting testicular atrophy.  However, it does not 
appear that this opinion was based on a review of all medical 
records contained in the veteran's claims file, including his 
service treatment records.  

The Board notes that the veteran is competent to state that 
his scrotum was impaled in service.  Given the December 2004 
examiner's opinion concerning the relationship of a scrotal 
disorder to that injury, the Board is of the opinion that a 
VA examination is necessary as to the left varicocele and 
scrotum disorder claims.

The Board also notes that the RO has not addressed the 
veteran's contention that his left testicle varicocele is 
secondary to his service-connected varicose vein disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to the claim for service 
connection on a secondary basis for 
varicocele of the left testicle.  The 
letter must specifically inform the 
veteran which portion of the evidence is 
to be provided by the claimant, and which 
part, if any, the RO will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records for him pertinent to the claims 
remaining on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

3.  The RO/AMC should also arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
the veteran's left testicle varicocele, 
and the nature and etiology of the 
veteran's scrotum disability.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner is requested to 
review all medical records contained in 
the claims file, including service 
treatment records.  The examiner should 
then be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran's left testicle 
varicocele is etiologically related to 
service or was caused or chronically 
worsened by the veteran's service-
connected varicose veins of the right 
leg.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's scrotum 
disability is etiologically related to 
service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.





______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


